        Case 4:17-cv-05343-YGR Document 127-3 Filed 03/14/19 Page 1 of 1



 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                 NORTHERN DISTRICT OF CALIFORNIA
 6                                         OAKLAND DIVISION
 7

 8    GREG KIHN, an individual; and RYE BOY            Case No. 4:17-cv-05343-YGR
      MUSIC, a California Limited Liability
 9    Company,                                         CLASS ACTION
10                   Plaintiffs,                       [PROPOSED] ORDER DENYING
                                                       PLAINTIFFS’ ADMINISTRATIVE
11           vs.                                       MOTION FOR RELIEF TO FILE
                                                       SUPPLEMENTAL EVIDENCE FOR THE
12    BILL GRAHAM ARCHIVES, LLC, dba                   CLASS CERTIFICATION RECORD
      WOLFGANG’S VAULT, a Delaware
13    Limited Liability Company; NORTON, LLC,
      a Nevada Limited Liability Company; and          Dept.: Courtroom 1, 4th Floor
14    WILLIAM SAGAN, an individual,                    Judge: Hon. Yvonne Gonzalez Rogers
15                   Defendants.
16

17          Having considered Plaintiffs Greg Kihn and Rye Boy Music’s (“Plaintiffs”) Administrative

18   Motion for Relief to File Supplemental Evidence for the Class Certification Record (Dkt. 126),

19   Defendants Bill Graham Archives, LLC, Wolfgang’s Vault, Norton, LLC and William Sagan’s

20   (“Defendants”) opposition thereto, the papers and evidence submitted by the parties, and finding no

21   good cause appearing therefore, the Court rules as follows:

22          IT IS HEREBY ORDERED THAT the Plaintiffs’ Administrative Motion for Relief to File

23   Supplemental Evidence for the Class Certification Record is DENIED.

24

25   Dated: ___________________

26                                                ______________________________________
                                                  HON. YVONNE GONZALEZ ROGERS
27                                                United States District Judge
28
                                                        1
     [PROPOSED] ORDER DENYING PLAINTIFFS’ ADMINISTRATIVE MOTION FOR RELIEF TO FILE SUPPLEMENTAL EVIDENCE FOR
                                         THE CLASS CERTIFICATION RECORD
                                           CASE NO. 4:17-CV-05343-YGR
